Exhibit 10.1

CONSULTING SERVICES AGREEMENT

This Consulting Services Agreement (this “Agreement”) is entered into as of this
26th day of January, 2015, by and between Walgreens Boots Alliance, Inc., a
Delaware corporation, on behalf of itself and its subsidiaries and affiliates
(the “Company”), and Timothy R. McLevish (“Consultant”).

WHEREAS, Consultant is currently employed by the Company as its Chief Financial
Officer;

WHEREAS, Consultant is voluntarily resigning from such employment as of
February 20, 2015;

WHEREAS, the Company desires that, following his termination of employment with
the Company, Consultant shall provide advice and counsel to the Company
leadership on certain transition, integration, cost savings and business
development matters; and

WHEREAS, both parties wish to enter into this Agreement to govern the terms and
conditions of this arrangement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

1. Resignation. As of February 20, 2015, Consultant shall resign from his
employment as Chief Financial Officer of the Company, as well as any and all
other officer, director and committee positions with the Company and its
subsidiaries and affiliates. Consultant acknowledges that such resignation is
voluntary, and that he shall not be entitled to any severance or termination
benefits in connection with such resignation.

2. Service. During the Term (as defined in Section 4 below), Consultant agrees
to make Consultant’s personal services (the “Services”) available to the Company
to provide advice and counsel to the Chief Executive Officer of the Company on
matters relating to the transition of the finance team of the Company to
successive leadership, the post-restructuring integration of the Company, cost
savings objectives and business development initiatives. Consultant agrees to
devote sufficient time and attention to the performance of the Services. Company
agrees to provide Consultant with access to all information necessary for him to
render such Services.

3. Compensation.

(a) Restricted Stock Units. As consideration for the Services and the General
Release, as defined below, the Company shall grant to Consultant, as of the date
of this Agreement, restricted stock units with respect to a number of shares of
common stock of the Company determined by dividing $2,500,000 by the closing
price of a share of common stock of the Company on the NASDAQ Global Select
Market as of the date of grant (the “RSUs”). The RSUs shall vest only if
(i) Consultant remains in employment until February 20, 2015, and continues to
provide the Services through August 20, 2015 and (ii) Consultant executes the



--------------------------------------------------------------------------------

General Release and Waiver attached hereto as Exhibit A hereto (the “General
Release”) not later than 21 days after the last day of the Term and does not
revoke the General Release within the revocation period set forth in the General
Release; provided that if the Company terminates Consultant’s employment prior
to February 20, 2015, or terminates the Term prior to August 20, 2015, in either
case for a reason other than Cause, as defined in the Company’s Executive
Severance and Change in Control Plan, and Consultant executes the General
Release not later than 21 days after the date of such termination and does not
revoke the General Release within the revocation period set forth in the General
Release, then a prorated number of RSUs shall become vested at the time the
General Release becomes effective, determined by multiplying the aggregate
number of RSUs by a fraction, the numerator of which is the number of days in
the Term prior to such termination and the denominator of which is 181.

(b) Expenses. Consultant shall be reimbursed all reasonable expenses incurred by
Consultant in the performance of the Services, in accordance with the Company’s
business expense policies and guidelines.

(c) Taxes. Consultant shall be responsible for all income and other taxes due to
any taxing authority with respect to the fees paid hereunder. The Company is not
required to pay nor will Consultant invoice the Company for sales tax on
Services. Each party shall be responsible for the payment of other taxes, if
any, imposed upon it in connection with, or as a result of, this Agreement.

4. Term Of Agreement. This Agreement will commence on February 20, 2015 and
shall continue through August 20, 2015 (the “Term”); provided that either the
Company or Consultant may terminate the Term prior to August 20, 2015 upon
written notice delivered to the other party at least two weeks prior to the date
of such termination, and the Term shall expire immediately upon Consultant’s
death. Following the completion of the Term, this Agreement shall end, subject
to the possible extension of the term of this Agreement by mutual written
agreement of the parties. If so extended, the parties shall execute an amendment
to this Agreement or new Agreement to cover the terms and condition of the
extended Agreement.

5. Termination. Upon termination of this Agreement, the Company shall pay
Consultant for expenses incurred prior to the effective date of termination and
the RSUs shall become vested to the extent provided under Section 3(a) of this
Agreement. Pursuant to its terms, Section 6 below will survive any expiration or
termination of this Agreement.

6. Restrictive Covenants; Confidential Information; Insider Trading. During the
Term, Consultant shall remain subject to all continuing restrictive covenants
and other continuing obligations as a former employee of the Company, including
but not limited to all obligations included or referenced in the
Non-Competition, Non-Solicitation and Confidentiality Agreement that Consultant
agreed to when the restricted stock unit awards were granted to Consultant on
September 11, 2014. Consultant acknowledges and agrees that during the Term, he
shall remain subject to the Company’s Insider Trading Policy dated December 31,
2014 (as such policy may be amended hereafter, the “Insider Trading Policy”) and
further agrees that during the Term he shall be deemed to be a “Restricted
Person” under the Insider Trading Policy.

7. Company Property. On or before the last day of the Term, Consultant shall, to
the extent not previously returned or delivered: (a) return all equipment,
records, files,

 

- 2 -



--------------------------------------------------------------------------------

documents, data, programs or other materials and property in Consultant’s
possession, custody or control which relates or belongs to the Company or any
one or more of its affiliates, including, without limitation, all, Confidential
Information (defined below), computer equipment, access codes, messaging
devices, credit cards, cell phones, keys and access cards; and (b) deliver all
original and copies of confidential information, electronic data, notes,
materials, records, plans, data or other documents, files or programs (whether
stored in paper form, computer form, digital form, electronically or otherwise,
on Company equipment or Consultant’s personal equipment) that relate or refer in
any to (1) the Company or any one or more of its affiliates, its business or its
employees, or (2) the Company’s Confidential Information or similar information.
By signing this Agreement, Consultant represents and warrants that Consultant
has not retained and has or shall timely return and deliver all the items
described or referenced in subsections (a) or (b) above; and, that should
Consultant later discover additional items described or referenced in
subsections (a) or (b) above, Consultant shall promptly notify the Company and
return/deliver such items to the Company. “Confidential Information” means
information (1) disclosed to or known by Consultant as a consequence of or
through his employment with the Company or one of its affiliates; and (2) which
relates to any aspect of the Company’s or an affiliate’s business, research, or
development, and shall include, but is not limited to, the Company’s or an
affiliate’s trade secrets, proprietary information, business plans, marketing
plans, financial information, employee performance, compensation and benefit
information, cost and pricing information, identity and information pertaining
to customers, suppliers and vendors, and their purchasing history with the
Company, any business or technical information, design, process, procedure,
formula, improvement, or any portion or phase thereof, that is owned by or has,
at the time of termination, been used by the Company, any information related to
the development of products and production processes, any information concerning
proposed new products and production processes, any information concerning
marketing processes, market feasibility studies, cost data, profit plans,
capital plans and proposed or existing marketing techniques or plans, financial
information, including, without limitation, information set forth in internal
records, files and ledgers, or incorporated in profit and loss statements,
fiscal reports, business plans or other financial or business reports, and
information provided to the Company or an affiliate by a third party under
restrictions against disclosure or use by the Company or others. Nothing in this
Section shall be construed, however, to require Consultant to return to the
Company any publicly available information or other information Consultant
obtained by reason of his ownership of Company stock or debt.

8. Warranties. Consultant warrants that the Services (a) will be performed in a
diligent and professional manner; (b) will conform to the provisions of this
Agreement; and (c) will be performed in accordance with applicable laws.

9. General Provisions.

(a) Independent Contractor. Consultant understands and agrees that Consultant is
serving as an independent contractor of the Company, and that Consultant is not
an employee of the Company. Consultant further understands and agrees that the
Company will not withhold any income or other taxes from the amounts paid to
Consultant, and that Consultant is responsible for paying Consultant’s own
income, social security, Medicare and other applicable taxes. Consultant further
understands and agrees that Consultant will not have any right to the benefits
under, or rights and privileges to participate in, the Company’s employee
benefit plans (all of which are made available only to the Company’s employees).
Consultant further agrees

 

- 3 -



--------------------------------------------------------------------------------

that any future reclassification of Consultant from independent contractor to
employee status by a taxing authority will not confer upon Consultant
eligibility for any retroactive or prospective the Company benefits.

(b) Intellectual Property. Consultant agrees that all patentable or
copyrightable ideas, writings, drawings, inventions, designs, parts, machines or
processes developed solely as a result of, or in the course of, the Services
shall be the property of the Company. Consultant herewith assigns all rights in
such intellectual property to the Company, and shall supply all assistance
reasonably requested in securing for the Company’s benefit any patent,
copyright, trademark, service mark, license, right or other evidence of
ownership of any such intellectual property, and will provide full information
regarding any such item and execute all appropriate documentation prepared by
the Company in applying or otherwise registering, in the Company’s name, all
rights to any such item. The Company has the right to grant licenses to make,
use, buy or sell any product or service derived from the Services performed
under this Agreement to its affiliates and subsidiaries.

(c) Conduct. Consultant will comply with all applicable Company policies
including, but limited to: (i) no smoking; (ii) drug-free environment;
(iii) dress code; (iv) non-harassment; (v) travel/expense guidelines; (vi) all
safety and security policies (including a prohibition against weapons), and
(vii) computer security and use policies.

(d) Non-Assignment. Consultant may not assign or delegate this Agreement or any
of Consultant’s rights or obligations under this Agreement without the prior
written consent of the Company. Any attempted assignment or delegation without
the necessary consent shall be void. Subject to the provisions of this Section,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be considered an original instrument, but all of which shall
be considered one and the same agreement.

(f) Entire Agreement. Except as otherwise specified herein, this Agreement
supersedes all prior understandings and agreements between the parties with
respect to the subject matter hereof and may not be changed or terminated
orally, and no change, termination or attempted waiver of any of the provisions
hereof shall be binding unless in writing and signed by the party against whom
the same is sought to be enforced.

(g) Governing Law. This Agreement shall be interpreted according to the laws of
the State of Illinois.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto.

 

WALGREENS BOOTS ALLIANCE, INC. By:

/s/ Kathleen Wilson-Thompson

Name:

Kathleen Wilson-Thompson

Title:

Executive Vice President and Global Chief Human Resources Officer

 

CONSULTANT

/s/ Timothy R. McLevish

Timothy R. McLevish

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AND WAIVER

1. I, Timothy R. McLevish, in consideration of and subject to the performance by
Walgreens Boots Alliance, Inc. (together with its affiliates the “Company
Parties”), of its obligations under the Consulting Agreement, dated [—], 2015
(the “Consulting Agreement”), do hereby release and forever discharge as of the
date hereof the Company Parties and their respective affiliates, subsidiaries
and direct or indirect parent entities and all present, former and future
shareholders, directors, officers, agents, representatives, employees,
successors and assigns of the Company Parties and/or their respective
affiliates, subsidiaries and direct or indirect parent entities (collectively,
the “Released Parties”) to the extent provided below (this “General Release”).
The Released Parties are intended to be third-party beneficiaries of this
General Release, and this General Release may be enforced by each of them in
accordance with the terms hereof in respect of the rights granted to such
Released Parties hereunder. Terms used herein but not otherwise defined shall
have the meanings given to them in the Consulting Agreement.

2. I understand that any payments or benefits paid or granted to me under
Section 3 of the Consulting Agreement represent, in part, consideration for
signing this General Release and are not salary, wages or benefits to which I
was already entitled. I understand and agree that I will not receive the
payments and benefits specified in the Consulting Agreement unless I execute
this General Release and do not revoke this General Release within the time
periods permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

3. Except as provided in Sections 5, 6, and 12 below and except for the
provisions of the Consulting Agreement which expressly survive my Resignation
with the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, and which arise out of or are connected with my employment or service
with, or my separation or termination from, the Company, including, but not
limited to, any allegation, claim or violation, arising under: Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy,

 

- i -



--------------------------------------------------------------------------------

contract or tort, or under common law; or arising under any policies, practices
or procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters
(all of the foregoing collectively referred to herein as the “Claims”).

4. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by Section 3 above.

5. I agree that this General Release does not waive or release any rights or
claims that I may have which arise after the date I execute this General
Release, including Claims under the Age Discrimination in Employment Act of
1967. I acknowledge and agree that my separation from service with the Company
shall not serve as the basis for any claim or action (including, without
limitation, any claim under the Age Discrimination in Employment Act of 1967).

6. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claims, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any claim
relating to directors’ and officers’ liability insurance coverage or any right
of indemnification under the Company’s organizational documents or otherwise,
(ii) my rights as an equity or security holder in the Company or its Affiliates,
(iii) my rights under any RSUs that become vested in accordance with the terms
of the Consulting Agreement; or (iv) my rights under any retirement plan that is
“qualified” under Section 401(a) of the Internal Revenue Code of 1986.

7. I hereby agree not to bring or participate in any class or collective action
against the Company and/or the other Released Parties that asserts, in whole or
in part, any claims that arose before I signed this General Release, whether or
not such claims (if brought by me individually) are released by this General
Release.

8. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver I would not have become entitled to
the benefits provided under the Consulting Agreement. I further agree that in
the event I should bring a Claim seeking damages against the Company, or in the
event I should seek to recover against the Company in any Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims to the maximum extent permitted by law. I further agree
that I am not aware of any pending claim of the type described in Section 3
above as of the execution of this General Release.

 

- ii -



--------------------------------------------------------------------------------

9. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
insurance regulatory organization or any governmental entity.

11. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in Section 3 above and which, if known or suspected at the time of entering into
this General Release, may have materially affected this General Release and my
decision to enter into it.

12. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the terms of the Consulting Agreement after the date hereof.

13. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

14. BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

(a) I HAVE READ IT CAREFULLY; AND I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I
AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;

(b) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

(c) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

- iii -



--------------------------------------------------------------------------------

(d) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;

(e) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

(f) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

(g) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:  

 

    DATED:  

 

  Consultant      

 

- iv -